DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6, 11, and 17 are amended and claims 4, 7, 13, and 15 are canceled in response to the last office action. Claims 1-3, 5, 6, 8-12, 14, and 16-20 are pending. Kang et al were cited, previously.
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that the RTTs described in Kang does not include “an indication of a request to reconfigure the set of lanes to support additional bandwidth in the first direction or the second bandwidth.”  The RTTs described in Kang carry different information for a different purpose than those recited in independent claim 1.
The examiner respectfully disagrees. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Kang teaches the indication of the request of RTT UFS protocol information unit including an indication of a request to reconfigure the set of lanes to support additional bandwidth in the first direction or the second direction [e.g., “a signal for requesting the UFS host 100 to switch the operation mode” or “a control signal for instructing the UFS host 100 to switch the operation mode” in paragraph 0060 to switch a set of lanes in a first direction from a second direction or vice versa based on the bandwidth or the first direction and the bandwidth of the second direction in paragraph 0061, fig. 4A]. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-12, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al [US 2022/0147254 A1].
	As to claim 1, Kang et al teach an apparatus, comprising:
a memory system comprising a controller [e.g., UFS Device 200, UFS Device Controller 220 in fig. 2], the controller configured to cause the apparatus to:
communicate information with a host system using a set of lanes [e.g., UFS Host 100, UFS interface 300 in fig. 2], wherein the set of lanes comprises a first subset of lanes configured for sending information in a first direction from the memory system to the host system [e.g., lanes 320-1, 320-2 in fig. 3A] and a second subset of lanes configured for sending information in a second direction from the host system to the memory system [e.g., lanes 310-1, 310-2 in fig. 3A];
determine whether a bandwidth condition associated with one or both of the first direction or the second direction satisfies a threshold for reconfiguring a lane of the set of lanes based at least in part on one or both of a first bandwidth supported by the set of lanes for the first direction or a second bandwidth supported by the set of lanes for the second direction [e.g., “According to an embodiment, the data flow analysis module 222 may compare a size of data received by the UFS device 200 with a size of data transmitted to the UFS host 100 and determine the switching of the operation mode based on the comparison result. For example, when a ratio of the size of data transmitted to the UFS host 100 to the size of data received by the UFS device 200 exceeds a predefined threshold value, the data flow analysis module 222 may transmit a signal for requesting the UFS host 100 to switch the operation mode of the at least one bidirectional lane to a transmission mode to the UFS host 100 or the UFS device 200 may transmit a control signal for instructing the UFS host 100 to switch the operation mode of the at least one bidirectional lane to the transmission mode to the UFS host 100” in paragraph 0060; “DOES STATE INFORMATION VALUE EXCEED UPPER-LIMIT THRESHOLD VALUE?” at step S140 in fig. 9]; 
send, to the host system, an indication of a reques5t to reconfigure the set of lanes to support additional bandwidth in the first direction or the second bandwidth based at least in part on determining that the bandwidth condition associated with one or both of the first direction or the second direction satisfies the threshold, wherein switching the direction configured for the lane is based at least in part on the request, wherein the indication of the request comprises a ready to transfer (RTT) universal flash storage (UFS) protocol information unit (UPIU) [e.g., “According to an embodiment, the data flow analysis module 222 may compare a size of data received by the UFS device 200 with a size of data transmitted to the UFS host 100 and determine the switching of the operation mode based on the comparison result. For example, when a ratio of the size of data transmitted to the UFS host 100 to the size of data received by the UFS device 200 exceeds a predefined threshold value, the data flow analysis module 222 may transmit a signal for requesting the UFS host 100 to switch the operation mode of the at least one bidirectional lane to a transmission mode to the UFS host 100 or the UFS device 200 may transmit a control signal for instructing the UFS host 100 to switch the operation mode of the at least one bidirectional lane to the transmission mode to the UFS host 100” in paragraph 0060; “The data flow analysis module 222 may switch the bidirectional UFS lanes such that a number of UFS lanes corresponding to the first direction is greater than the a number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is greater than the second ratio. The data flow analysis module 222 may switch the bidirectional UFS lanes such that the number of UFS lanes corresponding to the first direction is less than the number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is less than the second ratio” in paragraph 0061]; and
switch a direction configured for the lane based at least in part on sending the indication [e.g., “The data flow analysis module 222 may switch the bidirectional UFS lanes such that a number of UFS lanes corresponding to the first direction is greater than the a number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is greater than the second ratio. The data flow analysis module 222 may switch the bidirectional UFS lanes such that the number of UFS lanes corresponding to the first direction is less than the number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is less than the second ratio” in paragraph 0061; “SET RATIO OF TRANSMISSION LANES TO RECEIVING LANES TO 3:1”, “SET RATIO OF TRANSMISSION LANES TO RECEIVING LANES TO 1:3” in fig. 9].
As to claim 2, Kang et al teach wherein: the lane is configured for sending information in the second direction from the host system to the memory system [e.g., lane 310-2 in figs. 3A, 3B; “According to another embodiment, the UFS host 100 may transmit and receive data to and from the UFS device 200 via two transmission lanes and two receiving lanes” in paragraph 0086]; the controller configured to cause the apparatus to determine whether the bandwidth condition associated with one or both of the first direction or the second direction satisfies the threshold is configured to cause the apparatus to: determine that a first bandwidth condition associated with the first direction from the memory system to the host system satisfies the threshold for reconfiguring the lane [e.g., “The data flow analysis module 222 may switch the bidirectional UFS lanes such that a number of UFS lanes corresponding to the first direction is greater than the a number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is greater than the second ratio” in paragraph 0061; “SET RATIO OF TRANSMISSION LANES TO RECEIVING LANES TO 1:3” in fig. 9]; and the controller configured to cause the apparatus to switch the direction configured for the lane is configured to cause the apparatus to: switch the lane from being configured for sending information in the second direction from the host system to the memory system to being configured for sending information in the first direction from the memory system to the host system based at least in part on determining that the first bandwidth condition associated with the first direction satisfies the threshold [e.g., “The data flow analysis module 222 may switch the bidirectional UFS lanes such that a number of UFS lanes corresponding to the first direction is greater than the a number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is greater than the second ratio” in paragraph 0061; “According to another embodiment, the UFS host 100 may receive read data from the UFS device 200 via three receiving lanes” in paragraph 0085; “SET RATIO OF TRANSMISSION LANES TO RECEIVING LANES TO 1:3” in fig. 9; lane 410-2 in fig. 7].
As to claim 3, Kang et al teach wherein the controller is further configured to cause the apparatus to: read, from a memory die comprising a memory device, data to send to the host system; and detect that a quantity of the data read from the memory die exceeds the first bandwidth supported by the set of lanes for the first direction, wherein determining that the first bandwidth condition associated with the first direction satisfies the threshold is based at least in part on the detecting, wherein the indication requests to reconfigure the set of lanes to support additional bandwidth in the first direction [e.g., “According to an embodiment, the data flow analysis module 222 may compare a size of data received by the UFS device 200 with a size of data transmitted to the UFS host 100 and determine the switching of the operation mode based on the comparison result. For example, when a ratio of the size of data transmitted to the UFS host 100 to the size of data received by the UFS device 200 exceeds a predefined threshold value, the data flow analysis module 222 may transmit a signal for requesting the UFS host 100 to switch the operation mode of the at least one bidirectional lane to a transmission mode to the UFS host 100 or the UFS device 200 may transmit a control signal for instructing the UFS host 100 to switch the operation mode of the at least one bidirectional lane to the transmission mode to the UFS host 100” in paragraph 0060].
As to claim 5, Kang et al teach wherein: the lane is configured for sending information in the first direction from the memory system to the host system [e.g., lane 320-1 in figs. 3A, 3B; “According to another embodiment, the UFS host 100 may transmit and receive data to and from the UFS device 200 via two transmission lanes and two receiving lanes” in paragraph 0086]; the controller configured to cause the apparatus to determine whether the bandwidth condition associated with one or both of the first direction or the second direction satisfies the threshold is configured to cause the apparatus to: determine that a second bandwidth condition associated with the second direction from the host system to the memory system satisfies the threshold for reconfiguring the lane [e.g., “The data flow analysis module 222 may switch the bidirectional UFS lanes such that the number of UFS lanes corresponding to the first direction is less than the number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is less than the second ratio” in paragraph 0061; “SET RATIO OF TRANSMISSION LANES TO RECEIVING LANES TO 3:1” in fig. 9]; and the controller configured to cause the apparatus to switch the direction configured for the lane is configured to cause the apparatus to: switch the lane from being configured for sending information in the first direction from the memory system to the host system to being configured for sending information in the second direction from the host system to the memory system based at least in part on determining that the second bandwidth condition associated with the second direction satisfies the threshold [e.g., “The data flow analysis module 222 may switch the bidirectional UFS lanes such that a number of UFS lanes corresponding to the first direction is greater than the a number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is greater than the second ratio” in paragraph 0061; “According to an embodiment, the UFS host 100 may transmit write data to the UFS device 200 via three transmission lanes” in paragraph 0084; “SET RATIO OF TRANSMISSION LANES TO RECEIVING LANES TO 3:1” in fig. 9; lane 410-2 in fig. 6].
As to claim 6, Kang et al teach wherein the controller is further configured to cause the apparatus to: receive data from the host system according to the second bandwidth supported by the set of lanes for the second direction; detect that the memory system supports writing the data to a memory die at a rate exceeding the second bandwidth supported by the set of lanes for the second direction, wherein determining that the second bandwidth condition associated with the second direction satisfies the threshold is based at least in part on the detecting, wherein the indication requests to reconfigure the set of lanes to support additional bandwidth in the second direction [e.g., “As another example, the UFS device 200 may detect a size of data received from the UFS host 100 and a size of data transmitted to the UFS host 100, based on the data flow analysis module 222 of the UFS device controller 220, compare the sizes of data with the plurality of threshold values, and determine the operation mode” in paragraph 0122; “As described below, when the UFS device 200 transmits the control signal for instructing the UFS host 100 to switch the operation mode of the at least one bidirectional lane to the UFS host 100, the UFS device 200 may correspond to a UFS local device, and the UFS host 100 may correspond to a UFS remote device” in paragraph 0062; “Based on the received data flow analysis information, the data flow analysis module 222 may request the UFS host 100 to switch the operation mode of the at least one bidirectional lane or output a control signal for directly instructing the UFS device 200 to switch the operation mode of the at least one bidirectional lane. For example, the UFS device controller 220 may request state information from the UFS host 100, and may transmit a control signal to the UFS host 100 for requesting the UFS host 100 to change the operation mode based on the state information received in response to the request” in paragraph 0063].
As to claim 8, Kane et al teach wherein the controller is further configured to cause the apparatus to: receive, from the host system, an indication to switch the direction configured for the lane, wherein the switching is based at least in part on the received indication [e.g., “As an example, when the main processor 1100 of a UFS host 100 is an application processor (e.g., including the UFS host controller 120 of the UFS host 100), the application processor may determine an operation mode based on the state information, and may transmit a control signal indicating the operation mode to the UFS device 200” in paragraph 0131].
As to claim 9, Kane et al teach wherein the controller is further configured to cause the apparatus to: send, to the host system, an indication that the direction configured for the lane is switched based at least in part on the switching [e.g., “For example, when a ratio of the size of data transmitted to the UFS host 100 to the size of data received by the UFS device 200 exceeds a predefined threshold value, the data flow analysis module 222 may transmit a signal for requesting the UFS host 100 to switch the operation mode of the at least one bidirectional lane to a transmission mode to the UFS host 100 or the UFS device 200 may transmit a control signal for instructing the UFS host 100 to switch the operation mode of the at least one bidirectional lane to the transmission mode to the UFS host 100” in paragraph 0060].
As to claim 10, Kane et al teach wherein the controller configured to cause the apparatus to switch the direction configured for the lane is configured to cause the apparatus to: activate a transmit module and deactivate a receive module for the lane at the memory system; or activate a receive module and deactivate a transmit module for the lane at the memory system [e.g., lane 410-2 in figs. 4A, 6; lane 410-1 in fig. 7].
As to claim 11, Kane et al teach an apparatus comprising:
a host system comprising a controller configured to couple with a memory system [e.g., UFS Host 100, UFS Host Controller 120, UFS Device 200 in fig. 2], wherein the controller is configured to cause the apparatus to:
communicate information with the memory system using a set of lanes, wherein the set of lanes comprises a first subset of lanes configured for sending information in a first direction from the memory system to the host system [e.g., lanes 320-1, 320-2 in fig. 3A] and a second subset of lanes configured for sending information in a second direction from the host system to the memory system [e.g., lanes 310-1, 310-2 in fig. 3A];
receive, from the memory system, an indication of a request to reconfigure the set of lanes to support additional bandwidth in the first direction or the second direction, wherein the indication of the request comprises a ready to transfer (RTT) signal universal flash storage (UFS) protocol information unit (UPIU) [e.g., “According to an embodiment, the data flow analysis module 222 may compare a size of data received by the UFS device 200 with a size of data transmitted to the UFS host 100 and determine the switching of the operation mode based on the comparison result. For example, when a ratio of the size of data transmitted to the UFS host 100 to the size of data received by the UFS device 200 exceeds a predefined threshold value, the data flow analysis module 222 may transmit a signal for requesting the UFS host 100 to switch the operation mode of the at least one bidirectional lane to a transmission mode to the UFS host 100 or the UFS device 200 may transmit a control signal for instructing the UFS host 100 to switch the operation mode of the at least one bidirectional lane to the transmission mode to the UFS host 100” in paragraph 0060; “The data flow analysis module 222 may switch the bidirectional UFS lanes such that a number of UFS lanes corresponding to the first direction is greater than the a number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is greater than the second ratio. The data flow analysis module 222 may switch the bidirectional UFS lanes such that the number of UFS lanes corresponding to the first direction is less than the number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is less than the second ratio” in paragraph 0061]; and 
switch a direction configured for a lane of the set of lanes based at least in part on the request to reconfigure the set of lanes to support the additional bandwidth in the first direction or the second direction [e.g., “As described below, when the UFS device 200 transmits the control signal for instructing the UFS host 100 to switch the operation mode of the at least one bidirectional lane to the UFS host 100, the UFS device 200 may correspond to a UFS local device, and the UFS host 100 may correspond to a UFS remote device. The control signal output by the UFS device 200 to instruct the UFS host 100 to switch the operation mode may correspond to a PACP_SET_req signal according to the MIPI Unipro standard” in paragraph 0062; “The bidirectional lane 410-1 in FIG. 4B may be a lane of a UFS interface circuit such as the UFS interface 300 in  FIG. 2. Alternatively, the bidirectional lane 410-1 in FIG. 4B may be a lane of a UFS device 200 in FIG. 2. Alternatively, the bidirectional lane 410-1 in FIG. 4B may be a lane of a UFS host 100 in FIG. 2” in paragraph 0088; “According to various embodiments, the switches 412 to 416 may change a transceiving mode of the bidirectional lane 410-1 in response to a control signal CTRL SIG from the UFS host 100” in paragraph 0090].
As to claim 12, Kang et al teach wherein: the lane is configured for sending information in the second direction from the host system to the memory system [e.g., lane 310-2 in figs. 3A, 3B; “According to another embodiment, the UFS host 100 may transmit and receive data to and from the UFS device 200 via two transmission lanes and two receiving lanes” in paragraph 0086]; the indication of the request requests to reconfigure the set of lanes to support the additional bandwidth in the first direction [e.g., “The data flow analysis module 222 may switch the bidirectional UFS lanes such that a number of UFS lanes corresponding to the first direction is greater than the a number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is greater than the second ratio” in paragraph 0061; “SET RATIO OF TRANSMISSION LANES TO RECEIVING LANES TO 1:3” in fig. 9]; and the controller configured to cause the apparatus to switch the direction configured for the lane is configured to cause the apparatus to: switch the lane from being configured for sending information in the second direction from the host system to the memory system to being configured for sending information in the first direction from the memory system to the host system based at least in part on the request requesting to reconfigure the set of lanes to support the additional bandwidth in the first direction [e.g., “The data flow analysis module 222 may switch the bidirectional UFS lanes such that a number of UFS lanes corresponding to the first direction is greater than the a number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is greater than the second ratio” in paragraph 0061; “According to another embodiment, the UFS host 100 may receive read data from the UFS device 200 via three receiving lanes” in paragraph 0085; “That is, when the UFS host 100 enters the high-performance read mode, the UFS host 100 may increase a receiving bandwidth for transmitting data received from the UFS device 200 by switching all bidirectional lanes 410-1 and 410-2 to receiving lanes” in paragraph 0113].
As to claim 14, Kang et al teach wherein: the lane is configured for sending information in the first direction from the memory system to the host system [e.g., lane 320-1 in figs. 3A, 3B; “According to another embodiment, the UFS host 100 may transmit and receive data to and from the UFS device 200 via two transmission lanes and two receiving lanes” in paragraph 0086]; the indication of the request requests to reconfigure the set of lanes to support the additional bandwidth in the second direction [e.g., “The data flow analysis module 222 may switch the bidirectional UFS lanes such that the number of UFS lanes corresponding to the first direction is less than the number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is less than the second ratio” in paragraph 0061; “SET RATIO OF TRANSMISSION LANES TO RECEIVING LANES TO 3:1” in fig. 9]; and the controller configured to cause the apparatus to switch the direction configured for the lane is configured to cause the apparatus to: switch the lane from being configured for sending information in the first direction from the memory system to the host system to being configured for sending information in the second direction from the host system to the memory system based at least in part on the request requesting to reconfigure the set of lanes to support the additional bandwidth in the second direction [e.g., “The data flow analysis module 222 may switch the bidirectional UFS lanes such that a number of UFS lanes corresponding to the first direction is greater than the a number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is greater than the second ratio” in paragraph 0061; “That is, when the UFS host 100 enters the high-performance write mode, the UFS host 100 may increase a bandwidth for transmitting data to the UFS device 200 by switching all bidirectional lanes 410-1 and 410-2 to transmission lanes. That is, the UFS host 100 may transmit write data via three lanes, that is, a first transmission lane 310-1 and bidirectional lanes 410-1 and 410-2” in paragraph 0109; “SET RATIO OF TRANSMISSION LANES TO RECEIVING LANES TO 3:1” in fig. 9; lane 410-2 in fig. 6].
As to claim 16, Kane et al teach wherein the controller is further configured to cause the apparatus to: send, to the memory system, an indication to switch the direction configured for the lane based at least in part on the switching [e.g., “Accordingly, to resolve the congestion, the UFS host 100  may transmit, to the UFS device 200, a control signal for switching the mode of the bidirectional lanes 410-1 and 410-2 to the receiving mode. The UFS device controller  220 may identify the operation mode based on the control signal received from the UFS host 100, and control a plurality of switching circuits to activate any one of the lane distributing circuit 650 and the lane merging circuit 580  according to the identified operation mode” in paragraph 0132].
As to claim 17, Kane et al teach an apparatus comprising:
a memory system comprising a memory system controller [e.g., UFS Device 200, UFS Device Controller 220 in fig. 2]; and
a link comprising a first lane [e.g., lane 410-1, 410-2 in fig. 6], the link being between the memory system controller and a host system controller [e.g., UFS Host Controller 120 in fig. 2], wherein the first lane is configurable to send information to the host system controller based at least in part on activating a transmit module at the memory system controller and is configurable to receive information from the host system controller based at least in part on activating a receive module at the memory system controller, wherein the memory system controller comprises logic configured to send an indication of a request to reconfigure the first lane to support additional bandwidth in the first direction or the second direction, wherein the indication of the request comprises a ready to transfer (RTT) signal universal flash storage (UFS) protocol information unit (UPIU) [e.g., According to an embodiment, the data flow analysis module 222 may compare a size of data received by the UFS device 200 with a size of data transmitted to the UFS host 100 and determine the switching of the operation mode based on the comparison result. For example, when a ratio of the size of data transmitted to the UFS host 100 to the size of data received by the UFS device 200 exceeds a predefined threshold value, the data flow analysis module 222 may transmit a signal for requesting the UFS host 100 to switch the operation mode of the at least one bidirectional lane to a transmission mode to the UFS host 100 or the UFS device 200 may transmit a control signal for instructing the UFS host 100 to switch the operation mode of the at least one bidirectional lane to the transmission mode to the UFS host 100” in paragraph 0060; “The data flow analysis module 222 may switch the bidirectional UFS lanes such that a number of UFS lanes corresponding to the first direction is greater than the a number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is greater than the second ratio. The data flow analysis module 222 may switch the bidirectional UFS lanes such that the number of UFS lanes corresponding to the first direction is less than the number of UFS lanes corresponding to the second direction, from among the bidirectional UFS lanes, when the first ratio is less than the second ratio” in paragraph 0061; lane 410-1, 410-2 in figs. 6, 7; “For example, the distributing circuit 430, the switch 416, the switch 414, a transmission amplifier 402, and the switch 412 may be sequentially connected to form a transmission path. In another embodiment, the UFS driver 130 may transmit a control signal indicating a receiving mode to the switches  412, 414, and 416. The switches 413, 414, 416 may perform switching operations based on the control signal. For example, the switch 412, a receiving amplifier 404, the switch 414, the switch 416, and the merging circuit 440 may be sequentially connected to form a receiving path” in paragraph 0090].
As to claim 18, Kane et al teach wherein: the memory system controller comprises logic configured to activate the transmit module and deactivate the receive module, to activate the receive module and deactivate the transmit module, or both [e.g., “The bidirectional lane 410-1 in FIG. 4B may be a lane of a UFS interface circuit such as the UFS interface 300 in FIG. 2. Alternatively, the bidirectional lane 410-1 in FIG. 4B may be a lane of a UFS device 200 in FIG. 2” in paragraph 0088; figs.4A, 4B, 6, 7].
As to claim 19, Kane et al teach wherein: the link comprises a second lane [e.g., lane 410-1, 410-2 in fig. 6], the link being between the memory system controller and a host system controller [e.g., UFS Host Controller 120 in fig. 2], wherein the second lane is configurable to send information to the host system controller based at least in part on activating a second transmit module at the memory system controller and is configurable to receive information  from the host system controller based at least in part on activating a second receive module at the memory system controller [e.g., lane 410-1, 410-2 in figs. 6, 7; “For example, the distributing circuit 430, the switch 416, the switch 414, a transmission amplifier 402, and the switch 412 may be sequentially connected to form a transmission path. In another embodiment, the UFS driver 130 may transmit a control signal indicating a receiving mode to the switches  412, 414, and 416. The switches 413, 414, 416 may perform switching operations based on the control signal. For example, the switch 412, a receiving amplifier 404, the switch 414, the switch 416, and the merging circuit 440 may be sequentially connected to form a receiving path” in paragraph 0090].
As to claim 20, Kane et al teach a second link comprising a third lane and a fourth lane, the second link being between the memory system controller and the host system controller, wherein the third lane supports sending information to the host system controller using a third transmit module at the memory system controller and the fourth lane supports receiving information from the 6 host system controller using a third receive module at the memory system controller [e.g., lane 320.1, lane 310-1 in figs. 6, 7].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        12/5/2022